DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-14 in the reply filed on 11/24/2021 is acknowledged. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Claims 1-14 are currently examined on the merits.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“first interface” and “second interface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Comment
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: “no other layer of the amorphous multicomponent ionic compound is deposited on the deposition substrate” Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986). See MPEP 2133.01.
Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 recites “…selected from a group…” which should read “…selected from [[a]] the group …” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term "similar" recited in claim 14 is a relative term which renders the claim indefinite. The term "similar" is not defined by the claim, the specification does not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al (ACS Nano, Vol 8, No. 6, pages 6145-6150 and supporting information, 2014, "Taira”) in view of Fareed Sepehry-Fard (US 20080264332 A1, “Fareed”).
Regarding claim 1, Taira (entire document) teaches a method for crystallizing an amorphous multicomponent ionic compound (amorphous oxide film), the method comprising a layer of the amorphous multicomponent ionic compound amorphous compound being crystallized via solid phase epitaxy (SPE) growth (figs 1-3, abstract, pages 6146-6149), wherein the layer contacts an amorphous surface of a deposition substrate at a first interface and contacts a crystalline nanosheets surface (a crystalline surface) of the deposition substrate at a second interface (figs 1(b) and 2(c), pages 6146-6149), a distance (for example in a thickness direction) is about 80nm (measured) from the second interface (bottom surface of the layer contacting the crystalline surface) to an oppositely facing surface (top surface) of the layer that is furthest from the second interface (fig 2(c), pages 6146-6147, material and method), selecting a temperature (600 ºC) for heating the layer at the temperature to convert the layer to a layer of a crystalline multicomponent ionic compound (pages 6146, 6148, materials and method, supporting information).
Taira teaches a distance of the deposited amorphous layer being crystallized via the solid phase epitaxy as addressed above, but does not explicitly teach determining a largest distance to be crystallized and a calibration curve of maximum crystallization distance Lc versus temperature, such that Lc > the largest distance. However Fareed teaches a solid phase epitaxy method, wherein a distance or temperature can be adjusted based on a calibration curve in order to produce good crystallinity or surface morphology (abstract, 0137, 0139 and 0144). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 5, Taira/Fareed teaches depositing the layer of the amorphous multicomponent ionic compound on the deposition substrate (Taira figs 1(b) and 2(c), pages 6146-6149).
Regarding claim 8, Taira/Fareed teaches that no other layer of the amorphous multicomponent ionic compound (for example only amorphous Ni:TiO2) is deposited on the deposition substrate (Taira fig 2(c)).
Regarding claim 9, Taira/Fareed teaches that the crystalline surface is a single-crystalline surface and the crystallization provides the film comparable to those of epitaxial films on lattice-matched single crystalline structure, e.g., providing a single-crystalline multicomponent ionic compound (Taira figs 1-4pages 6146, 6147 and 6149).
Regarding claim 10, Taira/Fareed teaches that the amorphous multicomponent ionic compound is perovskite for example SrTiO3 (Taira pages 6146, 6149 and page 2), meeting the claims.
Regarding claim 11, Taira/Fareed teaches perovskite for example SrTiO3 (Taira pages 6146, 6149 and page 2), meeting the claims.
Regarding claim 12, Taira/Fareed teaches that the amorphous substrate comprises plastic (Taira pages 6145), meeting the claim.
Regarding claim 13, Taira/Fareed teaches that the deposition substrate (with and without seed regions) is non-planar and three-dimensional such that the layer of amorphous multicomponent ionic compound is characterized by a complementary three-dimensional morphology and the crystallization provides the crystalline multicomponent ionic compound also characterized by the complementary three-dimensional morphology (Taira figs 1 and 2).
2 is rejected under 35 U.S.C. 103 as being unpatentable over Taira/ Fareed as applied to claim 1 above, and further in view of Nakajima et al (US 20020151115 A1, “Nakajima).
Regarding claim 2, Taira/Fareed teaches the calibration curve as addressed above, but does not explicitly teach measuring Lc as a function of temperature to provide the calibration curve. However Nakajima teaches a method of crystallizing a film, wherein a curve of distance vs temperature is disclosed for crystallization (fig 4, 0051-0057). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Taira/Fareed per teachings of Nakajima in order to provide suitable conditions for promoting recrystallization (Nakajima 0051-0057).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Taira/Fareed as applied to claims 1 and 5 above, and further in view of Shimizu et al (US 20050230759 A1, “Shimizu”).
Regarding claim 3, Taira/Fareed teaches heating/anneal the layer at a selected temperature as addressed above, but does not explicitly teach the selected temperature being no greater than about 550ºC. However it is known in the prior art that an amorphous oxide (SrTiO3) film is annealed at a temperature of 550 ºC as taught by Shimizu (0085). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Taira/Fareed per teachings of Shimizu in order to provide suitable material having desired structure/properties for further application (Shimizu 0003 and 0085-0087). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Taira/Fareed teaches depositing the amorphous layer as addressed above, but does not explicitly teach a depositing temperature of about 300ºC 3) film is formed at a low temperature of 250 ºC as taught by Shimizu (0085). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Taira/Fareed per teachings of Shimizu in order to provide suitable material having desired structure/properties for further application (Shimizu 0003 and 0085-0087). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taira/Fareed as applied to claim 1 above, and further in view of Spanier et al (US 20160068990 A1, “Spanier”).
Regarding claim 4, Taira/Fareed teaches heating/anneal the layer at a selected temperature as addressed above, but does not explicitly teach the selected temperature being no greater than about 450ºC. However it is known in the prior art that an amorphous perovskite film is annealed at a temperature of from about 100 ºC to about 900 ºC as taught by Spanier (0090). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Taira/Fareed per teachings of Spanier in order to provide suitable material having desired crystalline structure/properties for further application (Spanier 0092 and 0093). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taira/Fareed as applied to claim 5 above, and further in view of Lubomirsky et al (US 20100059724 A1, “Lubomirsky”).
3) film is formed at room temperature as taught by Lubomirsky (0051 and 0078). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Taira/Fareed per teachings of Lubomirsky in order to provide suitable material having desired structure/properties for further application (Lubomirsky 0051 and 0078). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taira/Fareed as applied to claim 13 above, and further in view of Hart et al (US 20170199307 A1, “Hart”).
Regarding claim 14, Taira/Fareed teaches the non-planar, three-dimensional deposition substrate as addressed above, but does not explicitly teach that the non-planar, three-dimensional deposition substrate is characterized by dimensions x, y, and z, wherein x, y, and z have similar magnitudes. However Hart (entire document) teaches a method for processing materials, wherein the length, width and thickness dimensions of a substrate may vary in order to meet application (0082- 0099), e.g., the length, width and thickness of the substrate is result effective variable. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Taira/Fareed as motivated by Hart, and obtained various dimensions of the substrate including the instantly claimed “dimensions x, y, and z, wherein x, y, and z have similar magnitudes” in order to provide suitable substrate for forming layers with required properties, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714